DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 05/19/2022, wherein claim 17 has been amended. 
Any rejection from the previous office action, which is not restated herein is withdrawn.
Upon further consideration, the rejection of claims 5-8, 17-21, 22-26 under 35 U.S.C. 103 as being unpatentable over Hudlicky et al. (Journal of Fluorine Chemistry (2000), 102(1-2), 363-367, PTO-1449), and further in view of Terrell (US 4,762,856, PTO-1449) is herein withdrawn.
Claims 5-8, 17-26 are pending and examined herein on the merits. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Regan (US 3,943,256, PTO-892).
	Regan discloses a method of convulsive therapy comprising inducing a therapeutic convulsion in an animal by administering to said animal an effective amount for inducing a therapeutic convulsion of the compound CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) in vapor form by inhalation while maintaining respiration of said animal. See abstract; column 1. Administration to mice is taught. See column 1, lines 37-42, Table 1. It is pointed out that administration of the compound CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) to mice for convulsive therapy will inherently produce amnesia as recited in instant claim 20, since it is the property of the compound on administration to induce a therapeutic convulsion and meets instant claims 
Regarding the recitation in claim 21, “wherein the compound potentiates GABAA receptors, but does not inhibit NMDA receptors”, it is pointed that this recitation is the property of the compound and will be possessed by the compound CHF2OCH2CF2CF3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2) Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Regan (US 3,943,256, PTO-892) as applied to claims 17, 18, 20, 21.
Regan is applied as discussed above.
Regan does not teach administration to human.
It would have been obvious to a person of ordinary skill in the art to administer to human an effective amount of the compound CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) in vapor form by inhalation for inducing a therapeutic convulsion because Regan discloses a method of convulsive therapy comprising inducing a therapeutic convulsion in an animal by administering to said animal an effective amount for inducing a therapeutic convulsion of the compound CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) in vapor form by inhalation while maintaining respiration of said animal. It is pointed out that administration of compound CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) to human for convulsive therapy will inherently produce amnesia as recited in instant claim 20, since it is the property of the compound on administration to induce a therapeutic convulsion and meets instant claims.

3) Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 5,730,894 or WO 9739081; US 5,730,894 is used in the rejection below, PTO-892), and further in view of Terrell (US 4,762,856, PTO-1449).
	Minor teaches compositions containing 1,1,2,2,3,3,4,4-octafluorobutane and a compound selected from the group consisting of a 4-6 carbon linear or a cyclic hydrofluorocarbon (HFC) or fluorocarbon (FC), a 3-5 carbon fluoroether, a fluorinated alcohol, perfluoro-n-methylmorpholine, and an ether. It is taught that the 3-5 carbon fluoroether can be CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2). See column 6, lines 11-16. Minor teaches that the composition therein can be used as anesthetics. See abstract. 
	Minor does not explicitly teach administration of a composition comprising 1,1,2,2,3,3,4,4-octafluorobutane and a compound 3-5 carbon fluoroether such as CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) to a human to induce anesthesia.
Terrell teaches that volatile anesthetics halogenated ether derivatives such enflurane, methoxyflurane, isoflurane, 2-(difluoromethoxy)-1,1,1,2-tetrafluoroethane are well known. These halogenated ethers are inhalation anesthetics. See column 1, lines 5-30.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising 1,1,2,2,3,3,4,4-octafluorobutane and a compound 3-5 carbon fluoroether such as CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) to a human in an effective amount for inducing anesthesia or inducing sedation in human because Minor teaches compositions containing 1,1,2,2,3,3,4,4-octafluorobutane and a compound selected from the group consisting of a 4-6 carbon linear or a cyclic hydrofluorocarbon (HFC) or fluorocarbon (FC); a 3-5 carbon fluoroether such as CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2); a fluorinated alcohol, perfluoro-n-methylmorpholine, and an ether; and Minor teaches that the composition therein can be used as anesthetics. Accordingly, one of ordinary skill in the art at the time of invention would have motivated to administer a composition comprising 1,1,2,2,3,3,4,4-octafluorobutane and a compound 3-5 carbon fluoroether such as CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) to a human with reasonable expectation of success of inducing anesthesia. 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising 1,1,2,2,3,3,4,4-octafluorobutane and a compound 3-5 carbon fluoroether such as CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) in effective amount by inhalation or the respiratory system to a human because Terrell teaches that volatile anesthetics halogenated ether derivatives such enflurane, methoxyflurane, isoflurane, 2-(difluoromethoxy)-1,1,1,2-tetrafluoroethane are well known as inhalation anesthetics. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising 1,1,2,2,3,3,4,4-octafluorobutane and a compound 3-5 carbon fluoroether such as CHF2OCH2CF2CF3 (instant compound; CAS 56860-81-2) by inhalation or the respiratory system in effective amounts with reasonable expectation of success of inducing anesthesia or sedation in human.
Regarding the recitation in claim 21, “wherein the compound potentiates GABAA receptors, but does not inhibit NMDA receptors”, it is pointed that this recitation is the property of the compound and will be possessed by the compound CHF2OCH2CF2CF3.

Prior Art made of Record:
US 3,476,860 / PTO-1449, compound CAS # 233258-12-3 present in the genus;
US "20150157596";
European Journal of Medicinal Chemistry (2009), 44(2), 885-890, compound CAS#233258-12-3…….halogenated methyl-isopropyl ether;

Anesthesia & Analgesia (Baltimore) (1999), 88(4), 884, CAS#233258-12-3…….halogenated methyl-isopropyl ether;

Chemosphere (2001), 44(4), 897-905, gives table of halogenated methyl-ethyl ethers with BPs, and also in general teaches they are useful as anesthetics;
US 7,605,184.


Conclusion
Claims 5-8, 22-26 are allowable.
Claims 17-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627